Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This corrected NOA is in response to the PRINTER RUSH filed 02/19/2021Z requesting that reference no. 30, US2015/1096469 on the IDS filed 07/31/2017 be corrected. This corrected NOA fixes the incorrect patent number supplied by Applicant. 
All the details remain the same as in the previous NOA action, except for the said IDS document of 07/31/2017. It is noted that all the other documents which are not attached to the corrected NOA are found in the previous NOA Action of 11/24/2020.  

DETAILED ACTION
Claims 1, 5, 6, 9-11, 13-15, 17, 20 and 21 are allowed. 

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) was submitted on 07/31/2017 before the mailing date of the Non-Final action of 03/20/2019. Please note that IDS document no. 30 (PTO-1449 of 03/20/2019) has incorrect US publication no. and inventor name. Thus, the examiner fix them.  Accordingly, the information disclosure document has been considered by the Examiner, and signed and initialed copy thereof is enclosed herewith.   
Examiner’s Amendment
The Examiner's amendment set forth in the NOA of 01/07/2021 remains in effect and is also incorporated herein by reference.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5, 6, 9-11, 13-15, 17, 20 and 21 are allowed for the reasons articulated in the notice of allowance (NOA) mailed on 11/24/2020, which are incorporated herein by reference. Applicants' IDS submitted on 07/31/2017 did not change the previous determination of patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5, 6, 9-11, 13-15, 17, 20 and 21 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613